DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant’s amendments to the specification has successfully overcome the objections set forth in the previous office action.

Claim Objections
Applicant’s amendments to the claims have successfully overcome the objections set forth in the
previous office action.
Response to Amendment
Applicant's arguments filed on 11/16/2022 have been fully considered but they are not persuasive. 
Regarding rejections under 35 U.S.C. 112a, the applicant asserts that written description requirement is satisfied by the specification and that there is support found in Para [00010] of the specification. While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Regarding rejections under 35 U.S.C. 112b, the amendments to the claims have successfully overcome the 112b rejections. 
Regarding rejections under 35 U.S.C. 103, the applicant does not respond to the rejection but rather rejects the references. The examiner never asserted that Fujii alone makes up the deficiencies of Nikolaev rather Fujii teaches the different doping profiles. The applicant hasn’t considered all the references. The references in combination teach each and every feature of the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 112(a) written description. 
Regarding claims 1, 18 and 19, Claims 1, 18 and 19 specify doping the surface of the substrate which does not have support in the specification. The specification recites doping the next layer as it is growing vertically up from the substrate which is different from doping the surface of the substrate. The claim language is broad and claims both the laterally and vertically changing doping profiles. Whereas, the specification does not support the laterally changing doping profile.
Claims 2-17 are dependent upon claim 1 and claim 20-21 are dependent upon claim 19 and, do not rectify the problem hence they are also rejected.
Regarding claim 19, claim 19 recites “increasing the mass flow of the third precursor” which is a generic recitation. An increase can be of any amount, even the fluctuation in the flux as the precursor flows in the chamber will read on the claim but this is not disclosed in the specification. The specification recites that the third precursor is increased up to a level till the doping level changes whereas here it is just an increasing flow of the third precursor without causing any change in the doping level.
Claims 20-21 depend upon claim 19 and do not rectify the problem therefore they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Regarding claim 18, the claim is indefinite as it uses the term “then” and it is not clear what are the preceding steps.
Regarding claim 19, the claim is indefinite as it recites “the mass flow” and “the third precursor”. There is insufficient antecedent basis for this limitation in the claim.
Claims 20-21 are dependent upon claim 19 and do not rectify the problem hence they are also rejected.
Regarding claim 20, the claim is indefinite as it recites, “a third mass flow of a third precursor” and it is not clear if it’s a different mass flow /third precursor or the same as mentioned in claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, 17 and 18 are rejected under 35 U.S. 103 as being unpatentable over Nikolaev et al. (US 2002/0028565 A1; hereafter Nikolaev) in view of Yoshioka et al. (US 2003/0213973 A1; hereafter Yoshioka), Fujii (US 2019/0280613 A1), Singh et al. (Singh, R., Baliga, B.J. (1998). P-I-N Diode. In: Cryogenic Operation of Silicon Power Devices. The Springer International Series in Engineering and Computer Science. Springer, Boston, MA. https://doi.org/10.1007/978-1-4615-5751-7_4; hereafter, Singh), and Takada et al. (JP 2003133320 A; hereafter Takada).

Regarding claims 1, 5, 17 and 18, Nikolaev teaches a vapor phase epitaxy method comprising growing a III-V layer with a doping that changes from a first conductivity type to a second conductivity type on (sic from) a surface of a substrate or a preceding layer (see e.g. p-type and n-type III-V compound layers are epitaxially grown over a substrate 1709. First, a p-type AlGaN layer 1707 is epitaxially grown over the substrate 1709 and a p-type GaN layer 1703 is epitaxially grown over the preceding p-type AlGaN layer 1707. Next, an n-type GaN layer 1701 is epitaxially grown over the p-type GaN layer 1703. Thereby, the conductivity is changed from p-type to n-type, Paras [0087] – [0091], Figure 18) in a reaction chamber (see e.g. reactor 201, Para [0050], Figure 4 ) from the vapor phase from an epitaxial gas flow comprising a carrier gas (see e.g. the epitaxial gas flow comprises argon 213 as a carrier gas, Paras [0050] – [0055], Figures 3 and 5), at least one first precursor for an element from main group III, and at least one second precursor for an element from main group V (see e.g. the first precursor is group III element Ga. A boat 205 in the reaction chamber 201 contains the Ga metal source 207. The Ga metal source is heated and reacted with gaseous HCl 209 to form gallium chloride which is delivered to the growth zone. The second precursor is group V element N. Reactive gas such as ammonia 211 containing the desired group V element is delivered to the growth zone. As a result of the reaction between ammonia and gallium chloride, a layer of single crystal epitaxial III-V compound material is grown. Para [0051], Figure 4), wherein the first conductivity type is p and the second conductivity type is n (see e.g. an n-type GaN layer 1701 is epitaxially grown over a p-type GaN layer 1703, thereby changing the conductivity from p-type to n-type, Paras [0087] – [0089]; Figure 18). 
Moreover, Nikolaev teaches vapor phase epitaxy method for fabricating multiple layers of different conductivity such as p-type, i-type, and n-type III-V compound materials in order to fabricate a variety of devices (see e.g. Figures 10-24 which are obvious variants of each other).
Therefore, as taught by Nikolaev either a p-type III-V compound material layer can be grown over an n-type III-V compound material layer or vice versa by using the vapor phase epitaxy method.
However, Nikolaev does not specifically teach when a first growth height is reached, a first initial doping level of the first conductivity type via a ratio of a first mass flow of the first precursor to a second mass flow of the second precursor in the epitaxial gas flow and with or without the addition of a further precursor for a dopant of the first conductivity type to the epitaxial gas flow; abruptly reducing the first initial doping level to a second initial doping level of the first conductivity type or set to a second initial doping level of the second conductivity type of at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         by adding a third mass flow of a third precursor for a dopant of the second conductivity type to the epitaxial gas flow and/or by changing the ratio of the first mass flow to the second mass flow; and increasing, stepwise or continuously, the mass flow of the third precursor and/or by changing, stepwise or continuously, the ratio between the first mass flow and the second mass flow, a doping of the III-V layer over a junction region layer with a growth height of at least 10µm is changed stepwise or continuously until a target doping level of the second conductivity type is reached.
In a similar field of endeavor Yoshioka teaches when a first growth height is reached, a first initial doping level of the first conductivity type via a ratio of a first mass flow of the first precursor to a second mass flow of the second precursor in the epitaxial gas flow and without the addition of a further precursor for a dopant of the first conductivity type to the epitaxial gas flow (see e.g. arsine,             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
         and trimethylgallium, TMGa are introduced in a reaction furnace, and the p-type GaAs base layer 104 is grown up to be about 30 nm layer thickness. At this time, a V/III ratio is adjusted to 0.3 so that the hole concentration in the p- type GaAs layer may be set to             
                
                    
                        1
                        x
                        10
                    
                    
                        20
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , Para [0106], Figure 6A), abruptly setting the first initial doping level to a second initial doping level of the second conductivity type by adding a third mass flow of a third precursor for a dopant of the second conductivity type to the epitaxial gas flow and by changing the ratio of the first mass flow to the second mass flow and increasing, stepwise or continuously, the mass flow of the third precursor and/or by changing, stepwise or continuously, the ratio between the first mass flow and the second mass flow (see e.g. a third precursor such as silane,             
                
                    
                        S
                        i
                        H
                    
                    
                        4
                    
                
            
         is added, its mass flow adjusted as per the desired dopant concentration, to the epitaxial gas flow comprising             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
         and TMGa and the V/III ratio is changed from 0.3 to 150 in order to epitaxially grow the n-type GaAs layers 106 and 108, Paras [0103] - [0108], Figure 6A; Examiner’s interpretation: infinite precision on a doping profile cannot be achieved hence a continuous profile will comprise small steps. Abruptly can either be a step or a slope as no definition is provided in the specification). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to epitaxially grow GaAs devices, with an n-type layer grown over a p-type layer, capable of high-speed operation, having a high breakdown voltage and high current gain.
In a similar field of endeavor Fujii teaches abruptly setting the first conductivity type to a second initial doping level of the second conductivity type of at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. p-type layer 1 has a p-type doping ranging from             
                
                    
                        1
                        x
                        10
                    
                    
                        12
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        . This p-type doping is set to an n-type doping of n-type layer 2. The n-type layer 2 has an n-type doping which is lower than the p-type doping of p-type layer 1, Paras [0023] – [0029], Figure 2; Examiner’s interpretation: Abruptly can either be a step or a slope as no definition is provided in the specification).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to set the p-type doping to n-type doping to reduce the hole injection from the p-type layer to the n-type layer, and by extension, lower a peak current during recovery while enhancing breakdown voltage. 
In a similar field of endeavor Takada teaches a doping of the III-V layer over a junction region is changed continuously until a target doping level of the second conductivity type is reached.(see e.g. the carrier concentration gradually increases along the thickness of the i-GaAs layer 52 from the 𝒑+ GaAs layer 53 to the n+ GaAs layer 51 until the target n-doping at the interface of i-GaAs layer 52 and n+ GaAs layer 51 is reached, Paras [0019] – [0021], Figure 2; Examiner’s interpretation: Based on the teachings of Nikolaev, devices with p-type layer over n-type or vice versa are obvious variants of each other and provide similar results). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a concentration gradient across the intrinsic layer for breakdown voltage enhancement.
In a similar field of endeavor Singh teaches the junction layer thickness can range from 10µm to 500µm (see e.g. The intrinsic layer has a very low concentration of (generally) n-type in the order of             
                
                    
                        1
                        x
                        10
                    
                    
                        13
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        . It’s thickness ranges from 10μm to 500μm depending on the rated breakdown voltage of the device. The outside p- and n- layers are usually very highly doped. The wide intrinsic layer provides unique features of high breakdown voltage in reverse bias and charge storage in the forward bias, Abstract).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to provide a wide junction region layer which offers unique features of high breakdown voltage in reverse bias and charge storage in the forward bias. 

Regarding claim 6, Nikolaev as referred in claim 1 does not explicitly teach the doping over the junction region layer is changed in steps of at most             
                
                    
                        1
                        x
                        10
                    
                    
                        13
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         over 5µm.
In a similar field of endeavor Fujii teaches the doping over the junction region layer is changed in steps (see e.g. 𝒏− layer 2 has an n-type doping concentration that changes in steps which enables the adjustment of recovery properties, Para [0023]; Para [0025]; Para [0029], Figure 2).
It was known at the time of filing to provide doping over the junction region layer being changed in steps. Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to have doping changed in steps over the junction region layer to optimize the breakdown voltage and the recovery properties. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claim 7, Nikolaev as referred in claim 1 does not explicitly teach the doping over the junction region layer is changed in at least four steps.
In a similar field of endeavor Fujii teaches the doping over the junction region layer is changed in at least four steps (see e.g. the doping profile of layers 22 and 23 forming the junction region layers. The 𝒏− layer 22 has a uniform n-type doping profile and the n-type layer 23 has a distributed n-type doping profile. The doping across the junction region changes from p-type layer 21 to 𝒏+-type layer 24 in at least four steps, Paras [0020] - [0021], Figure 1; Examiner’s interpretation: Based on the teachings of Nikolaev, devices with p-type layer over n-type or vice versa are obvious variants of each other and provide similar results). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide doping over the junction region layer changed in at least four steps for breakdown voltage enhancement. The depletion layer extends from the p-type layer toward the 𝑛− layer when the p-type layer has a higher carrier concentration.

Regarding claim 8, Nikolaev as referred in claim 1 teaches the element of main group III is gallium. (see e.g. the first precursor is group III element Ga. A boat 205 in the reaction chamber 201 contains the Ga metal source 207. The Ga metal source is heated and reacted with gaseous HCl 209 to form gallium chloride which is delivered to the growth zone. The second precursor is group V element N. Reactive gas such as ammonia 211 containing the desired group V element is delivered to the growth zone. As a result of the reaction between ammonia and gallium chloride, a layer of single crystal epitaxial III-V compound material is grown. Para [0051], Figure 4).

Regarding claim 9, Nikolaev as referred in claim 1 does not explicitly teach the third precursor is monosilane.
In a similar field of endeavor Yoshioka teaches a vapor phase epitaxy method wherein the third precursor is monosilane (see e.g. the third precursor monosilane,             
                
                    
                        S
                        i
                        H
                    
                    
                        4
                    
                
            
        , is introduced in the reaction furnace along with the first precursor             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
        , and the second precursor TMGa for growing n-type GaAs layers 102, 106 and 108, Paras [0101] - [0108], Figure 6A).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to use monosilane in order to provide n-dopants for n-type GaAs.

Regarding claim 10, Nikolaev as referred in claim 1 does not explicitly teach after the target doping level of the second conductivity type has been reached over a growth height, a second target n-doping level is set by abruptly changing the third mass flow and/or by abruptly changing the ratio of the first mass flow to the second mass flow, wherein the second target n-doping level is greater than the doping level of the second conductivity type. 
In a similar field of endeavor Fujii teaches after the target doping level of the second conductivity type has been reached over a growth height, a second target n-doping level is set, wherein the second target n-doping level is greater than the doping level of the second conductivity type (see e.g.  the             
                
                    
                        n
                    
                    
                        +
                    
                
            
         layer 3 has an n-doping of about 1x            
                
                    
                        10
                    
                    
                        18
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 1x            
                
                    
                        10
                    
                    
                        20
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , which is higher than that of the              
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer 2. The n-doping of             
                
                    
                        n
                    
                    
                        -
                    
                
            
         layer 2 is abruptly changed to the n-doping of             
                
                    
                        n
                    
                    
                        +
                    
                
            
         layer 3, Paras [0023] - [0029], Figure 2). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide initial n-doping abruptly reduced to a second initial n-doping since the initial high n-doping prevents unnecessary extension of the depletion layer during recovery, and also lowers the resistance of an ohmic contact.

Claims 2-4 and 11-16 are rejected under 35 U.S. 103 as being unpatentable over Nikolaev in view of Yoshioka, Fujii, Singh, Takada and further in view of Sotoodeh et al. (Sotoodeh, M & Khalid, Ata & Rezazadeh, AA. (2000). Empirical low-field mobility model for III-V compounds applicable in device simulation codes. Journal of Applied Physics. 87. 2890-2900. 10.1063/1.372274; hereafter Sotoodeh)

Regarding claims 2 and 11, Nikolaev as referred in claim 1 does not explicitly teach first initial doping level of the first conductivity type is at most             
                
                    
                        5
                        x
                        10
                    
                    
                        16
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         .
In a similar field of endeavor Sotoodeh teaches the p-doping level in GaAs can be in the range from 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. p-type GaAs can have a carrier concentration in the range of 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         with varying hole mobilities, Section IV, Figure 3). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide target p-doping level is at most 5x            
                
                    
                        10
                    
                    
                        16
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most 1x            
                
                    
                        10
                    
                    
                        16
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         in order to optimize the conductivity of the semiconductor device. Hole mobility, which varies with carrier concentration is an important parameter for characterizing the transport of charged carriers and formulating the current in semiconductor devices. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claims 3, 12, 13 and 14, Nikolaev as referred in claim 1 does not explicitly teach the second initial target level of the first conductivity type is at most             
                
                    
                        5
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        .
In a similar field of endeavor Sotoodeh teaches the p-doping level in GaAs can be in the range from 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. p-type GaAs can have a carrier concentration in the range of 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        21
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         with varying hole mobilities, Section IV, Figure 3).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide target p-doping level is at most 5x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most 1x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        5
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         or at most             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         in order to optimize the conductivity of the semiconductor device. Hole mobility, which varies with carrier concentration is an important parameter for characterizing the transport of charged carriers and formulating the current in semiconductor devices. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Regarding claims 4, 15 and 16, Nikolaev as referred in claim 1 does not explicitly teach the target doping level of the second conductivity type is at most             
                
                    
                        1
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        .
In a similar field of endeavor Sotoodeh teaches n-doping in GaAs can be in the range of 1x            
                
                    
                        10
                    
                    
                        13
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        to 2x            
                
                    
                        10
                    
                    
                        19
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         (see e.g. n-type GaAs can have a carrier concentration in the range of 1x            
                
                    
                        10
                    
                    
                        13
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to 2x            
                
                    
                        10
                    
                    
                        19
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         with varying electron mobilities, Section IV, Figure 2) .
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide initial n-doping level at most 1x            
                
                    
                        10
                    
                    
                        15
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        or at most 5x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
                 
            
        or at most 1x            
                
                    
                        10
                    
                    
                        14
                    
                
            
                     
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         in order to optimize the conductivity of the semiconductor device. Electron mobility, which varies with carrier concentration is an important parameter for characterizing the transport of charged carriers and formulating the current in semiconductor devices. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Claims 19 and 20 are rejected under 35 U.S. 103 as being unpatentable over Nikolaev et al. (US 2002/0028565 A1; hereafter Nikolaev) in view of Yoshioka et al. (US 2003/0213973 A1; hereafter Yoshioka), and Fujii (US 2019/0280613 A1) and Modak et al. (P. Modak, M. Kumar Hudait, S. Hardikar and S. B. Krupanidhi, "Structural and electrical properties of undoped GaAs grown by MOCVD," 1996 Conference on Optoelectronic and Microelectronic Materials and Devices. Proceedings, 1996, pp. 353-356, doi: 10.1109/COMMAD.1996.610143; hereafter Modak).

Regarding claims 19 and 20, Nikolaev teaches a vapor phase epitaxy method comprising growing a III-V layer with a doping that changes from a first conductivity type to a second conductivity type on (sic from) a surface of a substrate or a preceding layer (see e.g. p-type and n-type III-V compound layers are epitaxially grown over a substrate 1709. First, a p-type AlGaN layer 1707 is epitaxially grown over the substrate 1709 and a p-type GaN layer 1703 is epitaxially grown over the preceding p-type AlGaN layer 1707. Next, an n-type GaN layer 1701 is epitaxially grown over the p-type GaN layer 1703. Thereby, the conductivity is changed from p-type to n-type, Paras [0087] – [0091], Figure 18) in a reaction chamber (see e.g. reactor 201, Para [0050], Figure 4 ) from the vapor phase from an epitaxial gas flow comprising a carrier gas (see e.g. the epitaxial gas flow comprises argon 213 as a carrier gas, Paras [0050] – [0055], Figures 3 and 5), a first precursor for an element from main group III, and a second precursor for an element from main group V (see e.g. the first precursor is group III element Ga. A boat 205 in the reaction chamber 201 contains the Ga metal source 207. The Ga metal source is heated and reacted with gaseous HCl 209 to form gallium chloride which is delivered to the growth zone. The second precursor is group V element N. Reactive gas such as ammonia 211 containing the desired group V element is delivered to the growth zone. As a result of the reaction between ammonia and gallium chloride, a layer of single crystal epitaxial III-V compound material is grown. Para [0051], Figure 4), wherein the first conductivity type is p and the second conductivity type is n (see e.g. an n-type GaN layer 1701 is epitaxially grown over a p-type GaN layer 1703, thereby changing the conductivity from p-type to n-type, Paras [0087] – [0089]; Figure 18). 
Moreover, Nikolaev teaches vapor phase epitaxy method for fabricating multiple layers of different conductivity such as p-type, i-type, and n-type III-V compound materials in order to fabricate a variety of devices (see e.g. Figures 10-24 which are obvious variants of each other).
Therefore, as taught by Nikolaev either a p-type III-V compound material layer can be grown over an n-type III-V compound material layer or vice versa by using the vapor phase epitaxy method.
However, Nikolaev does not specifically teach setting, when a first growth height is reached, a first initial doping level of the first conductivity type via a ratio of a first mass flow of the first precursor to a second mass flow of the second precursor in the epitaxial gas flow; reducing the first initial doping level to a second initial doping level of the first conductivity type by changing the ratio of the first mass flow to the second mass flow; and increasing the mass flow of the third precursor.
In a similar field of endeavor Yoshioka teaches when a first growth height is reached, a first initial doping level of the first conductivity type is changed via changing a ratio of a first mass flow of the first precursor to a second mass flow of the second precursor in the epitaxial gas flow and increasing the mass flow of the third precursor (see e.g. arsine,             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
         and trimethylgallium, TMGa are introduced in a reaction furnace, and the p-type GaAs base layer 104 is grown up to be about 30 nm layer thickness. At this time, a V/III ratio is adjusted to 0.3 so that the hole concentration in the p- type GaAs layer may be set to             
                
                    
                        1
                        x
                        10
                    
                    
                        20
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        . A third precursor such as silane,             
                
                    
                        S
                        i
                        H
                    
                    
                        4
                    
                
            
         is added to the epitaxial gas flow comprising             
                
                    
                        A
                        s
                        H
                    
                    
                        3
                    
                
            
         and TMGa and the V/III ratio is changed from 0.3 to 150, Paras [0103] - [0108], Figure 6A; Examiner’s interpretation: increase in the mass flow of the third precursor can be of any value; even a minute change in the flux as the precursor is being added would be considered an increase in the mass flow of the third precursor. The mass flow of the third precursor will affect the doping profile).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to epitaxially grow GaAs devices, with an n-type layer grown over a p-type layer, capable of high-speed operation, having a high breakdown voltage and high current gain. 
It is well known in the art that the doping can be changed either by modifying the mass ratio of the first and second precursors or by using a third precursor. Both are conventional methods and produce conventional outcomes. See MPEP 2143 B.
In a similar field of endeavor Modak teaches that a variation in V/III ratio results in a p- to n-transition of the carrier type (see e.g. The V/III ratio was varied from 21 to 67 by keeping group Ill flow rate constant and by varying the arsine. It was observed for the lowest Arsine flow, the epilayer is p-type of around             
                
                    
                        1
                        x
                        10
                    
                    
                        16
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         and highly resistive in nature. However, this carrier concentration reduces with increasing Arsine flow. At V/111 ratio around 37, the carrier type changes from p- to n-type. Beyond the V/III ratio of 37, the n-type carrier concentration increases to             
                
                    
                        8
                        x
                        10
                    
                    
                        15
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        , Results and Discussions, Figure 3).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to change the V/III ratio along with a separate dopant precursor  in order to modify the doping profile.
In a similar field of endeavor Fujii teaches reducing the first initial doping level to a second initial doping level of the first conductivity type (see e.g. the doping concentration of p-type layer 6 is changed to the doping concentration of             
                
                    
                        p
                    
                    
                        -
                    
                
            
        -type layer 1. The p-type layer 6 has a dopant concentration of up to             
                
                    
                        1
                        x
                        10
                    
                    
                        18
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        and the             
                
                    
                        p
                    
                    
                        -
                    
                
            
        -type layer 1 has a dopant concentration in the range from             
                
                    
                        1
                        x
                        10
                    
                    
                        12
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
         to             
                
                    
                        1
                        x
                        10
                    
                    
                        14
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        . Layers 1, 2 and 3 of Figure 2 correspond to the layers 1, 2 and 3 respectively of Figure 7, Paras [0028], [0029], [0039], [0040], Figures 2 and 7).
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to change the doping levels for layers as they epitaxially grow for breakdown voltage enhancement.

Claim 21 is rejected under 35 U.S. 103 as being unpatentable over Nikolaev in view of Yoshioka, Fujii, Modak and further in view of Takada et al. (JP 2003133320 A; hereafter Takada) and Singh et al. (Singh, R., Baliga, B.J. (1998). P-I-N Diode. In: Cryogenic Operation of Silicon Power Devices. The Springer International Series in Engineering and Computer Science. Springer, Boston, MA. https://doi.org/10.1007/978-1-4615-5751-7_4; hereafter, Singh).

Regarding claim 21, Nikolaev as referred in claim 19 does not explicitly teach changing the ratio between the first mass flow and the second mass flow, changing a doping of the Ill-V layer over a junction region layer with a growth height of at least 10 µm is changed until a target doping level of the second conductivity type is reached.
In a similar field of endeavor Takada teaches changing a doping of the III-V layer over a junction region layer is changed until a target doping level of the second conductivity type is reached.(see e.g. the carrier concentration gradually increases along the thickness of the i-GaAs layer 52 from the 𝒑+ GaAs layer 53 to the n+ GaAs layer 51 until the target n-doping at the interface of i-GaAs layer 52 and n+ GaAs layer 51 is reached, Paras [0019] – [0021], Figure 2; Examiner’s interpretation: Based on the teachings of Nikolaev, devices with p-type layer over n-type or vice versa are obvious variants of each other and provide similar results). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before effective filing date of the invention to provide a concentration gradient across the intrinsic layer for breakdown voltage enhancement.
In a similar field of endeavor Singh teaches the junction layer thickness can range from 10µm to 500µm (see e.g. The intrinsic layer has a very low concentration of (generally) n-type in the order of             
                
                    
                        1
                        x
                        10
                    
                    
                        13
                    
                
                
                    
                        c
                        m
                    
                    
                        -
                        3
                    
                
            
        . It’s thickness ranges from 10μm to 500μm depending on the rated breakdown voltage of the device. The outside p- and n- layers are usually very highly doped. The wide intrinsic layer provides unique features of high breakdown voltage in reverse bias and charge storage in the forward bias, Abstract).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to provide a wide junction region layer which offers unique features of high breakdown voltage in reverse bias and charge storage in the forward bias. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally be reached Monday-Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAKEHA SEHAR/Examiner, Art Unit 2893                                                                                                                                                                                                        
/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893